DETAILED ACTION
Notice to Applicant
In the amendment dated 11/9/2021, the following has occurred: Claims 1 and 11 have been amended; Claim 7 has been canceled; Claim 16 has been added.
Claims 1-6 and 8-16 are pending and are examined herein. This is a Final Rejection.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1 and 11 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement and 112(b) for being indefinite. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. For that reason, the scope of the claims is indefinite.
	The independent claims have been amended to require wherein “the housing of the at least one energy storage cell, with an exception of the electrical poles, is completely encased by the sleeve.” No drawings show what is meant by “completely encased.” The as-filed drawings do not depict even one embodiment of the sleeve. 
	Applicant’s Remarks filed 11/9/2021 argue that the prior art does not show sleeves “completely encasing” the battery cells “with an exception of the electrical poles.” But it is not clear what is meant by “electrical poles.” Previously cited Meintschel and Hartmann show sleeves that completely encase the battery cells except for a top section where the poles are, and it is not clear how or if the instant invention might differ, since no clear drawing is shown, and there is no clear explanation of what “completely encasing” in contrast to something like “partial encasing” might entail. In addition to the already cited prior art, one of ordinary skill in the art would have understood “encasing” as already a complete or total surrounding of a cell. US Patent No. 5,977,746, for example, shows cells with an encasing insulating portion 60 very similar to that in Meintschel and Hartmann (Fig. 3A) that is referred to as “encasing” (see e.g. claim 2) . Similarly, US 2007/0273327 shows an insulating sleeve 31 (Fig. 2) that “encases” the battery unit (para 0034) yet has an open top. Hartmann itself uses the word “encase”” at several points to refer to its sleeves (paras 0091, 0092, 0093, 0097, et al.). Applicant does not actually delineate what a “pole” is, nor does it teach a clear embodiment showing a “complete encasement” that is different in structure or function from the “encasing” sleeves known in the art. While Applicant appears to argue that a sleeve cannot “completely encase” without a “top” to the 
	Claim 11 is rejected under § 112(b) for being indefinite. It has been amended to require “at least one of the sleeves of the energy storage cells has a different structure than other ones of the sleeves of the energy storage cells and either […].” This claim was previously rejected for being indefinite because it was unclear what the metes and bounds of a “being different” were. See Non-Final Rejection of 9/8/2021. The claim appears to have been amended to clarify this structure, but the claim still suffers from indefiniteness, because it is unclear whether pure difference is being posited as a requirement in addition to the list of alternatives, or whether the list of differences by itself might satisfy the requirement to have a “different structure” in itself. The claim has been interpreted broadly to require only a single difference absent a clear structural difference in the claim beyond that. 
	New claim 16 is rejected under § 112(a). The claim requires “different sections of the sleeve have different thicknesses.” This language is not found in the instant specification. The claim appears to be based on instant paragraph 0022, which says that “Depending on the requirements, the sleeve can be manufactured in different wall thicknesses in different sections of the housing.” This seems to indicate that the thickness of an individual sleeve can vary in contrast to another individual sleeve, but it does not seem to provide support for the “a sleeve which surrounds the housing of the at least one energy storage cell” of claim 1 having different sections with different thicknesses. The claim might be interpreted as defining a manifold sleeve with different sections, but there is insufficient structure in the claims to clarify the metes and bounds of such a claim, such as whether the claim pertains only to a 
	The dependent claims are rejected for depending on rejected independent claims.


Claim Rejections - 35 USC § 102/103
Claims 1-11 and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by, or, in the alternative, as obvious over Hartmann (US 2016/0226042 to Hartmann et al.).
	Regarding Claims 1 and 15, Hartmann teaches:
battery modules for vehicles (paras 0002-0005) comprising a plurality of energy storage cells connected to one another and lined up and abutting one another in a housing (see e.g. Fig. 2A and 2C showing conventional packs)

    PNG
    media_image1.png
    722
    652
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    899
    629
    media_image2.png
    Greyscale

wherein the energy storage cells are lined up and abut one another and each comprise a housing (see Fig. 1E) having electrical poles formed on a surface of the housing and wherein the poles are connected to each other to form a battery pack (e.g. para 0089)

wherein the energy storage cells have sleeves 420 that encase the housing of each one energy storage cell such that the housings are electrically insulated from one another (Figs. 4B and 4C), wherein the cylindrical cells only have a top opening for each of the poles (i.e. the outside rim forms a pole and the central raised portion forms another holes, as was known in the art), and particular embodiments wherein the cells are entirely surrounded on other surfaces
	While Hartmann appears to disclose sleeves that “completely encase” the cells apart from a top opening for receiving the poles, insofar as Applicant disputes the “completeness” of the encasing, it would have been obvious to one of ordinary skill in the art to completely encase the cells, since the prismatic cells, at least, are shown entirely encasing 5 of 6 prismatic sides, and because it would have been obvious to entirely encase either the bottom and sides of a cylindrical battery in order to insulate the cases from contacting any metal components of a housing or to encase the cylindrical sides while leaving poles at either end exposed, based on any of the conventional designs of cylindrical cells in the art, since Hartmann, as well as the other cited prior art in this case, renders obvious encasing cells to 1) prevent physical shocks 2) to prevent short circuits and 3) to improve heat distribution (see e.g. paras 0099-0100) of Hartmann. 
	Regarding Claims 2-6 and 11, Hartmann teaches:
embodiments with shrink-wrapped type plastic casing (e.g. para 0107)
embodiments with injection-molded plastic (para 0307)
embodiments with elastomer (para 0126)
embodiments comprising a polymer matrix with two or more materials including a shrink wrap and an elastomer (see e.g. paras 0101-0107)
	Insofar as claim 11 requires at least one sleeve comprising plastic and at least one sleeve comprising an elastomer, Hartmann appears to teach a hybrid sleeve design that reads on the claim (paras 0101-0107). Insofar as the claims require two different sleeves wholly comprised of different KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007). A structure or method step that is obvious to try— such as one that is chosen from a finite number of identified, predictable solutions, with a reasonable expectation of success, has been found to be obvious. See KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007). 
	Regarding Claims 8-10, Hartmann teaches:
identical sleeves for every cell, wherein the sleeves completely surround the cell (Fig. 4b, etc.)
	Regarding Claim 16, Hartmann teaches:
an embodiment wherein the sleeves 423 is prefit to a certain number of cells without interstitial air spaces and with PCM-TMM material in all of the spaces, of variable thicknesses, between the cells (para 0099, Fig. 4C)

Claims 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Hartmann (US 2016/0226042 to Hartmann et al.) in view of Park (US 2011/0287298 to Park et al.).
	Regarding Claims 12-14, Hartmann teaches:
conventional energy storage packs each with an insulating sleeve (see Figs.)
	Hartmann does not explicitly teach:
the sleeves being in contact with a base plate, side struts, and end plates
	Hartmann shows prismatic cells (Fig. 4) which would have been obvious to use in a conventional cell pack like that depicted in Park (see e.g. Fig. 2). Simple substitution of one known element for another to obtain predictable results has been found to be obvious. See KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007). It would have been obvious to use the sleeve-insulated cells in Park with the motivation . 

Response to Arguments
Applicant's arguments filed 11/9/2021 have been fully considered but they are not persuasive. Applicant argues that the prior art does not teach “completely encasing.” The claims have been rejected under § 112(a) and (b) because the as-filed specification and drawings do not appear to the support the narrow reading that Applicant is imputing to said phrase. There is no support for an embodiment that substantively differs from the “encasing” sleeves disclosed in the prior art, which “surround” or otherwise “encase” cells of various shapes and sizes. The term “pole” is ill-defined, though the Office points out that certain cell designs, such as cylindrical cells, use the casing itself as a pole with a separate pole at the top separated by a gasket. Hartmann either teaches such cells or renders them obvious with sleeves that otherwise completely encase the cells. Simple substitution of one known element for another to obtain predictable results has been found to be obvious. See KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007). Use of a known technique to improve similar devices, methods, or products in the same way, and applying a known technique to a known device, method, or product ready for improvement to yield predictable results has been found to be obvious. See KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007). Hartmann also teaches sleeves with variable thicknesses between packed cylindrical cells (see Fig. 4C), and renders obvious insulation sleeves that cover the bottom of a cell in order to prevent physical damage or electrical short-circuit to casing. New sleeve shapes are deemed to be obvious shape changes that perform the same function to the same effect for any arbitrarily shaped cell conventional in the art. 
	

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Dignan, whose telephone number is (571) 272-6425.  The examiner can normally be reached from Monday to Friday between 10 AM and 6:30 PM. If any attempt to reach the examiner by telephone is unsuccessful, the examiner’s supervisor, Milton Cano, can be reached at (313)446-4937. Another resource that is available to applicants is the Patent Application Information Retrieval (PAIR). Information regarding the status of an application can be obtained from the (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAX. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, please feel free to contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). Applicants are invited to contact the Office to schedule an in-person interview to discuss and resolve the issues set forth in this Office Action.  Although an interview is not required, 
/MICHAEL L DIGNAN/Examiner, Art Unit 1723